Bates, Judge,
delivered the opinion of the court.
It cannot be truly said that the alteration of the note upon which this suit is brought is immaterial. The note purports to be payable at a certain time after the date thereof, and a reference to the date is necessary to ascertain *409■when the note did become due. As the date was altered, the note, at the time it was endorsed by the defendants, was payable in the future, and the defendants were chargeable with the responsibilities of endorsers of a negotiable note; whereas, as the note originally stood before the alteration, it was already past due, and they were chargeable with the responsibilities of assignors of a debt to themselves.
Without giving any opinion as to alterations whose materiality is not so apparent, it is sufficient in this case, in which the materiality clearly appears, to say that the endorsers are thereby discharged from liability.
Judgment affirmed.
Judges Bay and Dryden concur.